Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Information Disclosure Statement Objection
2.  	The information Disclosure Statements (IDS) filed on 4/11/2019 and 7/30/2019 have been considered. 
            Claim Objections

3. 	Claim 35 is objected to because of the following informalities:
Claim 35 recites “One or more computer-readable storage media”. Although the specification discloses “a non-transitory computer-readable storage media”, however, it is suggested claim 35 to include “non-transitory”, e.g. “a non-transitory computer-readable storage media).   Appropriate correction is required.
	Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 21, “receiving a request” that lacks antecedent basis.   
	The recitation in claim 22, “the one of provisioned devices” that lacks antecedent basis.	
Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 16, 18-19, 21-23, 25-28, and 35 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception	 
	Specifically, representative Claim 16 recites: receiving a request for cloud resources wherein the cloud resources comprise frameworks wherein the frameworks comprise a seismic interpretation and earth model framework; processing the request; accessing at least one of the frameworks as executing on at least a portion of the cloud resources; generating a result responsive to the accessing; and transmitting the result.  

35.  receive a request for cloud resources wherein the cloud resources comprise frameworks wherein the frameworks comprise a seismic interpretation and earth model framework; process the request; access at least one of the frameworks as executing on at least a portion of the cloud resources; generate a result responsive to the accessing; and transmitting the result.


bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process and a CRM).   

	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold” above falls into the grouping of subject matter of organizing human activity (e.g. following rules or instructions), such as process the request, access framework, and generate the response. Thus, the step 2A – prong I is Yes.  
	 Similar limitations comprise the abstract ideas of Claim 35.
The recitation (not in bold) in the above claims 16 and 35 are additional limitations: receiving a request for cloud resources wherein the cloud resources comprise frameworks wherein the frameworks comprise a seismic interpretation and earth model framework; and transmitting the result.  
The recitation of receiving data and transmitting the result just adding insignificantly extra-solution activities to the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Moreover, in Claim 

In addition, to the preambles in claim 16 (A method comprising) and claim 35 (One or more computer-readable storage media storing comprising processor-executable instructions executable to instruct a computing system). These limitations recited in the preambles are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use performed in a generic method or system. See MPEP 2106.05(h). 

Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is no). Moreover, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above (Step 2B analysis). The claim, thus, is not patent eligible.  
Dependent claims, Claims 18-19, 21-23, and 25-28 provide additional features/ steps which are part of expanded abstract idea of the independent claim (Step 2A, 
AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.

 
10.	Claims 16-35 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Jenkins et al, hereinafter Jenkins (US 2013/0321407 – of record). 
As per Claims 16 and 35, Jenkins teaches a method and a CRM comprising:
receiving a request for cloud resources (Fig 3 step 310 - receives a user’s selection, paras [0160], [0163], [0206]), wherein the cloud resources comprise frameworks (Fig 2, GIS 220 includes “GIS services” considered “cloud resources” includes a framework, paras [0027], [0030]), wherein the frameworks comprise a (the PETREL® seismic to simulate software framework includes a tool to access seismic data and to render visualization of such data, allows users, e.g. to interpret seismic data, build reservoir models (paras [0029], [0071]-[0072]). It is noted the PETREL® seismic to simulate software framework as one of interpretation and earth modeling frameworks of Schlumberger, Ltd, para [0035]).
processing the request (Fig 3, steps 320-330 - “calling and response to API”, paras [0160]-[0163], [0206]); 
accessing at least one of the frameworks as executing on at least a portion of the cloud resources (Fig 3, step 340 - access search engine, e.g. STUDIO FIND™ (paras [0160]-[0163]), e.g. accessing seismic data via a tool executed within a framework of the GIS service, paras [0029]-[0030], [0035]); 
generating a result responsive to the accessing (Fig 3, step 350 - provide a search (paras [0160]-[0163]), e.g. launch a STUDIO FIND™, paras [0036]-[0037]); and 
transmitting the result (Fig 3, step 360 – transmit the search results to the user (paras [0160]-[0163]), e.g. in Fig 2, transmit search results to the computing 211, para [0159]).  
As per Claim 17, Jenkins teaches the method of claim 16 wherein the request comprises an application programming interface (API) call associated with at least one of the frameworks (paras [0027], [0030]).
As per Claim 18, Jenkins teaches the method of claim 16 wherein the receiving comprises receiving the request at a common interface of a cloud platform for the cloud (Fig 2, project framework 210 considered “common interface” between API and computing system 211 “users”, para [0160]).
As per Claim 19, Jenkins teaches the method of claim 18 wherein processing the request comprises parsing the request for one or more API calls associated with at least one of the frameworks (para [0156]).  
As per Claim 20, Jenkins teaches the method of claim 16 comprising provisioning site devices at a wellsite via a cloud platform for the cloud resources (Fig 2, computing systems 221 and 231 considered “provisioning site devices”, computing 221/231 provide execution of GIS 220, “project framework 210” considered “cloud platform”, paras [0159]-[0160]).
As per Claim 21, Jenkins teaches the method of claim 20 comprising receiving a request to access one of the provisioned site devices at the wellsite (request from computer 211 to computer 221 to access image files, para [0160]).
As per Claim 22, Jenkins teaches the method of claim 21 wherein the request to access one of the provisioned site devices at the wellsite comprises a control request to control the one of the provisioned devices (control buttons provides control command to project framework, para [0168], e.g. search 470 button on GIS screens of Figs 14-15).  
As per Claim 23, Jenkins teaches the method of claim 22 wherein the control request is based at least in part on the transmitted result (control button allows user to select info retrieved from GIS, paras [0169], [0079]).  
As per Claim 24, Jenkins teaches the method of claim 16 wherein the frameworks comprise a borehole data framework (paras [0069]).  
As per Claim 25, Jenkins teaches the method of claim 16 wherein the seismic interpretation and earth model framework is operatively coupled to a reservoir simulator (paras [0035], [0070]-[0071]).   
As per Claim 26, Jenkins teaches the method of claim 16 wherein the result comprises an image (paras [0160], [0206] - e.g. return a result as image of Fig 13).  
As per Claim 27, Jenkins teaches the method of claim 26 comprising generating the image as a bitmap (para [0192] – file format, such as BMP).  
As per Claim 28, Jenkins teaches the method of claim 16 wherein transmitting the result comprises transmitting the result to one or more addresses (i.e. via internet, paras [0161], [0215]).  
As per Claim 29, Jenkins teaches the method of claim 16 comprising a cloud platform for the cloud resources wherein the cloud platform comprises a common interface as a proxy for the frameworks (Fig 2, project framework 210 considered “common interface” or “proxy server” between API and computing system 211 “users”, para [0160]), e.g. GIS service using ArcGIS service or a Web Feature Service (WFS) considered “a proxy server” between GIS service and the users, paras [0038], [0050]-[0051]).  
As per Claim 30, Jenkins teaches a cloud system comprising: 
servers (GIS map server, ArcGIS server, paras [0050]-[0051]) wherein each of the servers comprises a processor and memory accessible by the processor (a Web Feature Service (WFS) considered “a proxy server” between GIS service and the users, paras [0038], as in Fig 19); 
(Fig 19); processor-executable framework instructions for a plurality of frameworks stored in the data storage devices wherein the frameworks comprise a seismic interpretation and earth model framework (the PETREL® seismic to simulate software framework includes a tool to access seismic data and to render visualization of such data, allows users, e.g. to interpret seismic data, build reservoir models (paras [0029], [0071]-[0072]). It is noted the PETREL® seismic to simulate software framework as one of interpretation and earth modeling frameworks of Schlumberger, Ltd, para [0035]); 
processor-executable application programming interface instructions for the frameworks (paras 0170]-[0171]); and 
processor-executable common interface instructions for a common interface that is a proxy that exposes the frameworks to the Internet (Fig 2, project framework 210 considered “common interface” or “proxy server” between API and computing system 211 “users”, para [0160]), e.g. GIS service using ArcGIS service or a Web Feature Service (WFS) considered “a proxy server” between GIS service and the users, paras [0038], [0050]-[0051], [0215]).  
As per Claim 31, Jenkins teaches the cloud system of claim 30 comprising processor-executable provisioning instructions for provisioning site devices (request from computer 211 to computer 221 to access image files, para [0160]).
As per Claim 32, Jenkins teaches the cloud system of claim 31 wherein the site devices comprise wellsite devices (Fig 2, computing systems 221 and 231 considered “wellsite devices, para [0159]).  
As per Claim 33, Jenkins teaches the cloud system of claim 31 wherein the site devices comprise seismic survey site devices (Fig 1, entities 122 considered “seismic survey site devices”, paras [0068], [0158]).  
 As per Claim 34, Jenkins teaches the cloud system of claim 31 wherein the processor-executable common interface instructions for a common interface that is a proxy that exposes provisioned site devices (ArcGIS or WFS considered “a proxy server” between GIS service and the users, paras [0038], [0051]).    
Conclusion
11.	In addition to the above prior art, with the same concept regarding seismic framework, such as Pepper et al (US 2012/0029827), Johnston et al (US 2016/0208583), Souche et al (2016/0124116), and Fitzpatrick et al. (US 2012/0050521).  
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863